Citation Nr: 1627938	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-33 152	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic fatigue disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969 and from December 1990 to September 1991.  He served in Saudi Arabia in the Persian Gulf War Theater of Operations.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a videoconference hearing at the RO in February 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

The case was remanded for further development by the Board in March 2015.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a chronic fatigue disorder and sleep apnea related to his service in the Persian Gulf War Zone.  Therefore, for purposes of the pertinent statutes and regulation, he is a Persian Gulf Veteran.  

The Law provides that service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability, provided that such disability (i) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A chronic qualifying disability means a chronic disability resulting from any of the following (of any combination of the following; (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, excluding structural gastrointestinal diseases).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. 

Manifestations of signs and symptoms of an undiagnosed illness and medically unexplained chronic multisymptom illnesses include but are not limited to (1) fatigue, (2) skin symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system, (9) sleep disturbance, (10) gastrointestinal signs and symptoms, (11) cardiovascular signs and symptoms, (12) abnormal weight loss, etc. 38 C.F.R. § 3.317 (emphasis added).

Review of the record shows service treatment records reflect that in August 1991, the Veteran was afforded a Southwest Asia Demobilization/Redeployment Medical Evaluation where he indicated that he had fatigue, weight loss, and diarrhea.  After leaving active duty, he sought VA treatment in July 1992 and stated that since coming back from Saudi Arabia in August 1991, he had not been feeling well and had no energy, as well as progressive weakness.  A comprehensive physical examination was reportedly unremarkable.  

The appellant underwent a Persian Gulf War protocol examination in October 1993 and had complaints that included fatigue, shortness of breath on exertion and short-term memory loss.  It was noted that he had a fine tremor of the hands.  Following examination, the assessment was fatigue.  

On general medical examination in September 1995, complaints included a 50 percent reduction in his activities due to fatigue, memory loss and hip pain after returning from Saudi Arabia.  Following examination, a pertinent diagnosis of fatigue of unknown etiology was rendered.  

The record reflects that on VA examination in 2010, the Veteran reiterated complaints of longstanding fatigue, as well as symptoms that included headaches since 1991, sleep disturbance, intermittent diarrhea, joint pain, heartburn and acid reflux, an intermittent cough and continuing hand tremors since returning from the Gulf War zone.  

The Board thus observes that some or all of the Veteran's symptoms could possibly be attributable to an undiagnosed illness or medically unexplained chronic multisystem illness for Persian Gulf War Veterans. See 38 C.F.R. § 3.317(b)(5).  However, this has not been adequately explored or confirmed on examination.  

Pursuant to the Board's 2015 remand, it was requested that the Veteran be examined by an appropriate specialist, to include review of the claims file, to accurately determine the nature and etiology of claimed fatigue and sleep disturbance, to include whether either or both was due to an undiagnosed illness.  The Board observes, however, that the examiner is not a specialist in Gulf War diseases but apparently has a specialty in obstetrics and gynecology and family medicine.  Following examination, the examiner found that the criteria for the diagnosis of chronic fatigue syndrome were not met and that the appellant's tiredness might be the result of interrupted sleep resulting from sleep apnea and inability to use a CPAP [continuous positive airway pressure] device.  On another VA examination for sleep apnea purposes on that same date, the same examiner stated that review of service treatment records was negative for any complaint of fatigue and that the Veteran was not diagnosed with sleep apnea until several years after discharge from service.  

The Board finds, however, that the review of the records was not sufficiently comprehensive to enter an adequate opinion.  As noted above, service treatment records clearly reflect that the Veteran complained of fatigue in August 1991 prior to service discharge in September 1991, followed by a comprehensive work-up in 1992 for persistent symptoms of fatigue, loss of energy and weakness within a year of discharge from active duty.  There is no indication that the Veteran had a diagnosis of sleep apnea in service or within the year thereof when he sought treatment for enduring fatigue and general debilitation.  The record also reflects that when this case was remanded in March 2015, the Board requested that an opinion be rendered as to whether the claimed chronic fatigue might be considered an undiagnosed illness.  The Board notes, however, that the examiner did not address this aspect of the claim.  The Board thus finds that examinations performed in June 2015 are inadequate for adjudication purposes and the case must be remanded once again for a proper examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA physician who is a specialist in Gulf War diseases to determine the likely etiology of the Veteran's fatigue and symptoms delineated above, to include sleep disturbance.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examiner must be provided access to Virtual VA/VBMS for review in conjunction with examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.

After a thorough review of the evidence and physical examination, the examiner must provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that:

a) the Veteran has diagnosable disability manifested by fatigue, as well has other complaints that include gastroesophageal symptoms, headache, diarrhea, joint pain, sleep disturbance, hand tremors, etc, that relate back to service and is of service onset; 

b) The symptoms enumerated above constitute an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War Zone service; 

c) Whether it is at least as likely as not the Veteran has sleep apnea or a sleep disturbance related to service, or whether sleep disturbance is a function of an undiagnosed or medically unexplained chronic multisymptom illness.

d) whether it is at least as likely as not that sleep apnea is caused by (secondary to) or has been made chronically worse (aggravated by) service-connected disability including irritable bowel syndrome and memory loss.

e) The examiner must provide well-supported opinions and complete rationale for the findings and conclusions reached in these matters.  

2.  The RO must ensure that the medical report requested above completely complies with this remand and its instruction to provide competent medical opinions.  If the report is insufficient or deficient in any manner, it must be returned for correction. See Stegall v. West, 11, Vet. App. 268 (1998).

3.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

